Case 1:18-cV-11559-PGG-BCI\/| Document 1 Filed 12/11/18 Page 1 of 15

SHOTKIN & ASSOCIATES LAW OFFICE P.C.
I. Frederick Shotkin

Leonard X. Gillespie

45 West 34“‘ Street, Suite 603

New York, New York 10001

T. (212) 268-8668

F. (212) 268-8686

lelaan@gmail.com

Attorneysfor Plaintijfs'

UNITED STATES DISTRlCT COURT
SOUTHERN DISTRJCT OF NEW YORK

 

X
XIN WEI SUN, BAO GUO ZHANG, LING ZOU, Orl behalf Of
themselves and others similarly situated, CRS€ N0-:
Plaintif`fs, FLSA
COLLECTIVE
-against- ACTION
COMPLAINT
UMI SUSHI, INC, and ZHENG LUO KUN,
Defendants. Jlll'y Tl'ial
X Demanded

 

Plaintit`fs, XIN WEI SUN, BAO GUO ZHANG, LING ZOU, by and through their
undersigned attorneys, Hines, Shotkin & Associates, file this complaint against the defendants,
UMI SUSI-II, INC, and ZHENG LUO KUN (the corporate and the individual Defendants are

collectively referred to herein as the “Defendants”), and state as follows:

IN_TB_M
l. Plaintiffs allege that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §

201 et seq. (“FLSA”), they are entitled to recover from Defendants: (a) unpaid minimum Wages,

 

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 2 of 15

(b) unpaid overtime compensation, (c) liquidated damages, (d) prejudgment and post-judgment
interest, and (e) attomeys’ fees and costs.
2. Plaintiffs further allege that, pursuant to the New York Labor Law, they are entitled to
recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime compensation, (c)
unpaid “spread of hours” premium for each day their works shift exceeded ten(lO) hours , (d)
liquidated and statutory damages pursuant to the New York Labor Law and the New York State
Wage Thel"t Prevention .A_ct, (e) prejudgment and post-judgment interest, and (f) attorneys’ fees
and costs.

.]URISDICTION AND VENUE
3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §261(b), 28 U.S.C.
§§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367.
4. Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391 because the
conduct constituting the factual basis of the complaint took occurred in this judicial district.

PARTIES

5. All Plaintiffs are residents of New York County, New York.
6. Defendant, UMI SUSl{I, INC, is a domestic business corporation organized under the
laws of the State of the New York, with a principal place of business at 118 E. 31st Street, New
York, New York 10016.
7. The Corporate Defendant owns and operates a Japanese restaurant known as “Umi
Sushi” located at 118 E. 31St Street, New York, New York (the “Restaurant”).
8. The individual Defendant is a joint owner, shareholder, officer, director, supervisor,

managing agent, and proprietor of the Corporate Defendant, who actively participates in the

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 3 of 15

day-to-day operation of the Restaurant and in so doing acts intentionally and maliciously and is
an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated
thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law § 2 and the regulations
thereunder, and is jointly and severally liable with the Corporate Defendant.

9. The lndividual Defendant jointly exercises control over the terms and conditions of
Plaintiffs’ employment, in that he has and has had the power to: (i) hire and fire employees, (ii)
determine rate and methods of pay, (iii) determine work schedules, (iv) supervise and control
the work of the employees, and (v) create and maintain employment records

10. At all times relevant to the allegations herein, the Corporate Defendant, either jointly
or individually is, and continues to bc, an “enterprise engaged in commerce” within the
meaning of the FLSA in that it (i) has and has had employees engaged in commerce or in the
production of goods of commerce, or that it handles, sel]s, or otherwise works on goods or
materials that have been moved in or produced for Comrnerce, and (ii) has had an annual gross
volume of sales of not less than $500,000. Defendant employed Plaintiffs to work as delivery
persons at Defendant’s Japanese restaurant known as “Umi Sushi” located at 118 E. 31St Street,
New York, New York from on or about March, 2017 for Plaintiff LING ZOU, from on or
about mid-March 2018 for Plaintiff BAO GUO ZHANG, and from on or about April, 2018 for
Plaintiff XIN WEI SUN. The work performed by Plaintiffs was and is directly essential to the
business operated by Defendants.

12. Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned
minimum wages in direct contravention of the FLSA and New York Labor Law.

13. Defendants knowingly and willfully failed to pay Plaintit`fs their lawfully earned

overtime compensation in direct contravention of the FLSA and New York Labor Law.

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 4 of 15

14. Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned “spread
of hours” premium in direct contravention of the New York Labor Law.
15. Plaintiffs have satisfied all conditions precedent to the institution of this action, or such

conditions have been waived.

STATEMENT OF FACTS
16. At all times relevant hereto, Defendants’ primary business was and is the sale of food and
drinks for consumption
17. The Corporate Defendant constitutes a “restaurant” within the meaning of the New York
Labor Law.
18. The lndividual Defendant actively participates in the day-to-day operation of the
Restaurant. For instance, said Defendants jointly make decisions as to the hiring and firing of
employees, jointly supervise and direct fee work of the employees, jointly instructs the
employees how to perform their jobs, and jointly corrects and/or reprimand the employees for
any errors made.
19. Said Individual Defendant also jointly creates and implements all business policies, and
makes all crucial business decisions, including those concerning the number of hours the
employees work, the amount of pay that the employees are entitled to receive, and the manner
and method by which the employees are to be paid.
20. The Corporate Defendant is a single enterprise, utilizing these Plaintiffs and other
similarly situated employees in a fungible and interchangeable manner as workers in the

businesses operated by the Defendants.

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 5 of 15

21. At all times relevant herein, Defendants hired Plaintiffs to work as non-exempt delivery
persons at the Restaurant.

22. Neither at the time of hire, nor at any time, thereafter, did Defendants provide Plaintiffs
with a written wage notice identifying Plaintiffs’ regular hourly rate of pay and corresponding
overtime rate of pay.

23. Plaintiff LlNG ZOU worked for Defendants in the above-specified capacity until on or
about mid-September 2018, Plaintiff, BAO GUO ZHANG until on or about early August 2018
and Plaintiff, XfN WEI SUN until on or about October 2018.

24. Plaintiffs worked over forty (40) hours per week.

25. Throughout the entirety of their employment, Plaintiffs worked between five (5) and
seven (7) days per week, and the work schedule consisted of 11 (ll) or more hours per day.
Plaintiffs were not required to punch a time dock or other time-recording device at the beginning
and end of the daily work shift.

26. At `all relevant times, from the beginning of employment and continuing through to or
about September 16, 2018, Plaintiffs were not paid proper minimum wages or overtime
compensation During this period, Plaintiffs XIN WEI SUN and BAO GUO ZHANG were paid
in cash, at the rate 31200.00 per month straight time for all hours worked and worked sixty-plus
hours per week. Plaintiff LING ZOU was paid in cash at the rate of $20,240 per year and
worked 55-plus hours per week. Work performed above forty (40) hours per week was not paid
at the statutory rate of time and one-half as required by state and federal law.

27. At no time during their employment did Defendants provide Plaintiffs with a weekly
wage statement when paying hi cash wages, which explained Plaintiffs gross wages, deductions,

and net wages.

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 6 of 15

28. Defendants are not entitled to take any “tip credits” under federal or state law because
they: (i) failed to properly provide notice to all tipped employees, including Plaintiffs, that
Defendants were taking a "tip credit,” (ii) failed to provide proper wage statements informing
tipped employees, including Plaintiffs, of the amount of “tip credit” taken for each payment
period, (iii) failed to keep proper records showing the amount of tips received each day and each
week by tipped employees, and (iv) caused their tipped employees to engage in non-tipped work
that exceeded 20% of their work shift, thereby rendering the “‘tip credit” inapplicable

29. Defendants knowingly and willfully operated their businesses under a policy of not
paying either the FLSA minimum wage or the New York State minimum wage to Plaintiffs and
other similarly situated employees.

30, Defendants knowingly and willfully operated their businesses with a policy of not paying
Plaintiffs and other similarly situated employees either the FLSA overtime rate (of time and one-
half), or the New York State overtime rate (of time and one-half), in direct violate of the FLSA
and New York Labor Law and the supporting federal and New York State Department of Labor
Regulations.

31. Defendants knowingly and willfully operate their business with a policy of not paying
Plaintiffs and other similarly situated employees a “spread of hours" premium for each day that
they work a shift in excess often (10) hours, in direct violation of the New York Labor Law and
the supporting New York State Department of Labor Regulations,

32. At all relevant times, upon information and belief, and during the course of Plaintiffs’

employment, Defendants failed to maintain accurate and sufficient wage and hour records.

COLLECTIVE ACTION ALLEGATIONS

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 7 of 15

33. Plaintiffs brings this action individually and as a class representative on behalf of
themselves and all other current and fortner non-exempt employees who have been or were
employed by defendants and who were compensated at rates less than the statutory minimum
wage and/or less than time and one-half for all hours worked in excess of forty (40) hours per
workweek (the “Collective Action Members”).

34. The collective action class is so numerous that joinder of all members is impracticable
Although the precise number of such persons is unknown, and the facts upon which the
calculation of that number are presently within the sole control of Defendants. Upon information
and belief, at all times relevant herein, there are more than twenty (20) Collective Action
Members who worked for Defendants, most of whom would not be likely to file individual suits
because they lack adequate financial resources, access to attorneys, or knowledge of their claims.
Therefore, Plaintiffs submit that this matter should be certified as a collective action under the
FLSA, 29 U.S.C. § 216(b).

35. Plaintiffs will fairly and adequately protect the interests of the Collective and have
retained counsel that is experienced and competent in the fields of employment law and class
action litigation Plaintiffs have no interests contrary to or in conflict with those of members of
this collective action.

36. This action should be certified as a collective action because the prosecution of separate
actions by individual members of the class would create a risk of either inconsistent or varying
adjudications with respect to individual members of the Class, or adjudications with respect to
individual members of the class that would as a practical matter be dispositive of the interests of
the other members not parties to the adjudication or substantially impair or impede their ability

to protect their interests

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 8 of 15

37. A collective action is superior to other available methods for the fair and efficient
adjudication, of this controversy since joinder of all members is impracticable Furthermore,
inasmuch as the damages suffered by individual Collective Action Members may be relatively
small, the expense and burden of individual litigation make it virtually impossible for the
members of the collective action to individually seek redress for the wrongs done to them. There
will be no difficulty in the management of this action as a collective action.

38. Questions of Law and fact common to the members of the collective action predominate
over questions that may affect only individual members because Defendants have acted on
grounds generally applicable to all members. Among the common questions of law and fact

common to Plaintiffs and other Collective Action Members:

a. Whether Defendants employed Plaintiffs and the Collective Action Members as within
the meaning of the FLSA;
b. Whether Defendants failed to keep true and accurate wage and hour records for all hours

worked by Plaintiffs and the Collective Action Members;

c. Whether proof of hours worked is sufficient where the employer fails in its duty to
maintain time records;

d. Whether Defendants failed to pay Plaintiffs and the Collective Action Members statutory
minimum wages;

e. Whether Defendants failed to pay Plaintiffs and the Collective Action Members overtime
compensation for all hours worked in excess of forty (40) hours per workweek, in violation of
the FLSA and the regulations promulgated thereunder;

f. Whether Defendants’ violations of the FLSA are willful as that terms is used within the

context of the FLSA; and,

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 9 of 15

g. Whether Defendants are liable for all damages claimed hereunder, including but not
limited to compensatory, liquidated and statutory damages interest, attorneys’ fees, costs and
disbursements

39. Plaintiffs know of no difficulty that will be encountered in the management of this
litigation that would preclude its maintenance as a collective action.

40. Plaintiffs and others similarly situated have been substantially damaged by Defendants’

wrongful conduct.

STATEMENT OF CLAIM
COUNTI
[Violation of the Fair Labor Standards Act]
41. Plaintiffs re-allege and re-aver each and every allegation and statement contained in
paragraphs “l” through “40” of this Complaint as if fully set forth herein.
42. At all relevant times, upon information and belief, Defendants were and continue to be
employers engaged in interstate commerce and/or the production of goods for commerce within
the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs and the Collective
Action Members are covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a)
and 207(a), l
43. At all relevant times, Defendants employed Plaintiffs and the Collective Action Members
within the meaning of the FLSA.
44. Upon information and belief, at all times relevant to the allegations herein, the Corporate
Defendants, either jointly or separately, have had annual gross revenues in excess of $500,000.

45. Plaintiffs and the Collective Action Members worked hours for which they were not paid

the statutory minimum wage.

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 10 of 15

46. Defendants had, and continue to have, a policy and practice of refusing to pay the
statutory minimum wage to Plaintiffs and the Collective Action Members for hours worked.

47. Defendants failed to pay Plaintiffs and the Collective Action Members minimum wages
in the lawful amount for total hours worked.

48. Plaintiffs and the Collective Action Members were entitled to be paid at the rate of time
and one-half for all hours worked in excess of the maximum hours provided for in the FLSA.

49. Defendant failed to pay Plaintiffs and the Collective Action Mernbers overtime
compensation in the lawful amount for all hours worked in excess of the maximum hours
provided for in the FLSA.

50. At all relevant times, Defendants had, and continue to have a policy and practice of
refusing to pay overtime compensation at the statutory rate of time and one-half to Plaintiffs and
the Collective Action Members for all hours worked in excess of forty (40) hours per work week
which violated and continues to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C.
§§207(a)(1) and 215(a).

51. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced
by their failure to compensate Plaintiffs and the Collective Action Members at the statutory
minimum wage rate and the statutory overtime rate of time and one-half of all hours worked ln
excess of forty (40) hours per week, when they knew or should have known such was due and
that non-payment of minimum wages and overtime compensation would financially injure
Plaintiffs and the Collective Action Members.

52. As a result of Defendants’ failure to properly record, report, credit and/or compensate
their employees including Plaintiffs and the Collective Action Members, Defendants have failed

to make, keep and preserve records with respect to each of its employees sufficient to determine

 

 

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 11 of 15

the wages, hours and other conditions and practices of employment in violation of the FLSA, 29
U.S.C. §§ 201 et seq., including 29 U.S.C. §§211(0) and 215(a).
53. Defendants failed to properly disclose or apprise Plaintiffs and the Collective Action
l\/lembers of their rights under the FLSA.
54. As a direct and proximate result of Defendants' violation of the FLSA, Plaintiffs and the
Collective Action Members are entitled to liquidated damages pursuant to the FLSA.
55. Due to Defendants' reckless, willful and unlawful acts, Plaintiffs and the Collective
Action Members suffered damages in an amount not presently ascertainable of unpaid minimum
wages and unpaid overtime compensation an equal amount as liquidated damages and
prejudgment interest thereon.
56. Plaintiffs and the Collective Action Members are entitled to an award of their reasonable
attorneys’ fees, costs and expenses pursuant to 29 U.S.C, § 216(b).
COUNT ll

[Violation of the New York Labor Law]
57. Plaintiff re-allege and re-aver each and every allegation and statement contained in
paragraphs “l” through “56” of this Complaint as if fully set forth herein.
58. Defendants employed Plaintiffs within the meaning of New York Labor Law §§ 2 and
651.
59. Defendants knowingly and willfully violated Plaintiffs’ rights by failing to pay Plaintiffs
minimum wages in the lawful amount for hours worked.
60. Defendants knowingly and willfully violated Plaintiffs’ rights by failing to pay Plaintiffs
overtime compensation at the rate of time and one-half tor each hour worked in excess of forty

(40) hours in a workweek.

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 12 of 15

61. Employers are required to pay a “spread of hours” premium of one (l) additional hour’s
pay at the statutory minimum hourly wage rate for each day where the spread of hours in an
employee’s workday exceeds ten (10) hours New York State Department of Labor Regulations
§ 146-1.6.

62. Defendants knowingly and willfully violated Plaintiffs’ rights by failing to pay a “spread
of hours” premium to Plaintiffs for each day the work shift exceeded ten (10) hours pursuant to
Now York State Department of Labor Regulations.

63. Defendants failed to properly disclose or apprise Plaintiffs of their rights under the New
York Labor Law.

64. Defendants failed to furnish Plaintiffs with a statement with every payment of wages
listing gross wages, deductions and net wages, in contravention ofNew York Labor Law § 195(3)
and New York State Department of` Labor Regulations § 146-2.3.

65. Defendants failed to keep true and accurate records of hours worked by each employee
covered by an hourly minimum wage rate, the wages paid to all employees, and other similar
information in contravention of New York Labor Law §661.

66. Defendants failed to establish, maintain, and preserve for not less than six (6) years
payroll records showing the hours worked, gross wages, deductions, and net wages for each
employee, in contravention of the New York Labor Law § 194(4), and New York State
Department of Labor Regulations § 146-2.1.

67. Neither at the time of hiring, nor at any time thereafter, did Defendants notify Plaintiffs
of their rates of pay and their regularly designated payday, in contravention of New York Labor

Law§ 195(1),

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 13 of 15

68. Due to the Defendants New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants their unpaid minimum wages, unpaid overtime compensation, and unpaid
‘"spread of hours" premiums, reasonable attorneys' fees, and costs and disbursements of this
action, pursuant to New York Labor Law § 663(1) 198.

69. Plaintiffs are also entitled to liquidated damages pursuant to New York Labor Law §
663(1), as well as statutory damages pursuant to the New York State Wage Theft Prevention Act.

PRAYER FOR RELIEIF

WHEREFORE, Plaintiffs XIN WEI SUN, BAO GUO ZHANG, LING ZOU on behalf of
themselves and all similarly situated Collective Action Members, respectfully request that this

Court grant the following relief:

a. An award of unpaid minimum wages due under the FLSA and New York Labor Law;

b. An award of unpaid overtime compensation due under the FLSA and New York Labor
Law;

c. An award of unpaid “spread of hours” premiums due under the New York Labor Law;

d. An award of liquidated damages as a result of Defendants’ failure to pay minimum wages

and overtime compensation pursuant to 29 U.S.C. §216;

e. An award of liquidated damages as a result of Defendants’ failure to pay minimum,
wages, overtime compensation, and “spread of hours" premiums pursuant to the New York
Labor Law and the New York Stale Wage Theft Prevention Act;

f. An award of statutory damages for Defendants’ failure to provide wage notices and wage
statements pursuant to the Now York Labor Law and the New York State Wage Theft
Prevention Act;

g. An award of prejudgment and post-judgment interest;

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 14 of 15

g. An award of costs and expenses associated with this action, together with reasonable

attorneys’ and expert fees; and
h. Such other and further relief as this Court’ determines to be just and proper.
JURY DEMAND
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues

Dated: New York, New York
December 10, 2018

Respectfully submitted,
HINES, SHOTKIN & ASSOCIATES

Attorneysfor Plaintiffs

45 West 34"‘ Street, Suite 603
T. (212) 268-8668

F. (212) 268-8686

 

 

CONSENT TO SUE UNDER
FAIR LABOR STANDARDS ACT

I, XlN WEI SUN, arn an employee currently or formerly employed by Umi Sushi and/or
related entities, and 1 consent to be a plaintiff in the above-captioned action to collect unpaid

wages

Case 1:18-cv-11559-PGG-BC|\/| Document 1 Filed 12/11/18 Page 15 of 15

l, BAO GUO ZHANG, am an employee currently or formerly employed by Umi Sushi
and/or related entities, and l consent to be a plaintiff in the above-captioned action to collect
unpaid wages

l, LING ZOU, am an employee currently or formerly employed by Umi Sushi and/or
related entities, and I consent to be a plaintiff in the above-captioned action to collect unpaid

wages

Dated: New York, New York
' 12/10/18

grant l `

`Xin l\/{ ‘. St,tn/

,7 dzll;//l
549 GNQ Ll@j

 

